DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	Drawings filed 26 May 2020 and 24 June 2020 are approved.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Ikeda JP2001150577 is representative of the closest prior art. Ikeda discloses a composite material for vehicle interior comprising a skin material 1 disposed at one outermost side of the composite material and having a first principal surface and a second principal surface opposite the first principal surface, and a fibrous backing material 3 [0006] disposed at the other outermost side of the composite material, so as to face the second principal surface of the skin material; see Fig. 2. Ikeda further discloses the skin material as having a plurality of first fold lines of folding and a plurality of second fold lines of folding with the fold lines being parallel to one another (Fig. 1) and the backing material can be said to securely hold the first and second fold lines formed on the skin material since it is bonded to the folded skin layer 1 [0013]. However, Ikeda does not teach or suggest having the skin material formed of a fiber material, and therefore, the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783